Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I (claims 1-17) in the reply filed on 8/29/22 is acknowledged.
Claim 18 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 8/29/22.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 recites the limitation "after the contact period".  There is insufficient antecedent basis for this limitation in the claim.  Prior to this recitation, limitations directed to “initial contact time”, “initial contact position”, “first contact time”, “first contact period”.  It is indefinite as to if “after the contact period” is intended to reference the “first contact period”, some period based on the “initial contact”, or further some overarching contact period beyond the initial and the first contact period.  For purposes of examination, “after the contact period” will be interpreted as at least inclusive and any such scenario. 
The terms “short” and “long” in claims 6 and 17 are relative terms which renders the claim indefinite. The terms “short fill time”, “long fill time”, “short spread time” and “long spread time” are not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The designations of short and long are not provided and qualitative basis to allow for identification as to if a particular fill time or spread time is adequate to fall within the confines of “short” or “long” ( is 1 millisecond, 1 second, 5 second, 10 second, 1 minute, 10 minutes, 1 hr, etc sufficient to be a “short” or “long” fill / spread time)?  Alternatively are the designations only meant to be qualitative and if so what is the basis or relationship between the two and / or to some finite point / value.  For purposes of examination, these terms will be interpreted as at least inclusive of any such basis.  
The other dependent claims do not cure the defects of the claims from which they depend.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Alhara et al (US 2019/0351589; hereafter Alhara).
Claim 1: Alhara teaches a method of shaping a film (see, for example, abstract) comprising: shaping the film with a template (mold); 
analyzing a time series of images obtained by imaging the film while shaping the film to estimate film spreading characteristics (see, for example, Fig 4, Fig 5A-F; [0042-0043]);
 and creating an estimate of a probable reduction in non-fill defects based on the film spreading characteristics (See, for example, Fig 4, [0043], [0051], [0063], [0069], [0087],[0093-0094]).
Claim 2: Alhara further teaches presenting the film spreading characteristics on a display device and the estimate of the probable reduction in non-fill defects (See, for example, Fig 5, Fig 7-8, Fig 16-18, and [0069-70], [0087],[0093-0094]).
Claim 3: Alhara further teaches determining a shaping condition (such as supply pattern) based on the estimate of the probable reduction in non-fill defects (See, for example, (See, for example, Fig 5, Fig 7-8, Fig 16-18, and [0069-70], [0087],[0093-0094]).
Claim 4: Alhara further teaches shaping a device-yielding film (imprint material) on a device-yielding substrate (wafer) with the determined shaping condition (such as drop pattern); processing the device-yielding substrate (such as curing / mold separation therefrom / subsequent etching); and forming the article from the processed device-yielding substrate (patterned / etched substrate) (see, for example, Fig 17-20, [0098-0102]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Alhara in view of Lu et al (US 2009/0140445; hereafter Lu).
Claim 5: Alhara further teaches wherein shaping the film comprises: 
dispensing a drop pattern of drops of formable material onto a substrate (see, for example, Fig 2-3)[0035]); 
bowing out the template with an initial back pressure prior to an initial contact time (see, for example, [0037]);
 during a curing period, after a filling period, exposing the formable material to actinic radiation (See, for example, abstract, [0033], [0037], [Fig 20)).
at the initial contact time, positioning the bowed out template at an initial contact position, wherein at the initial contact time, a portion of the bowed out template is in contact with a portion of the drops of formable material (See, for example, [0037]).
Alhara further teaches wherein the pressure within a sealed space controlling the bowing of the template by increasing the pressure can be controlled and further lowering the pressure for complete contact to reduce bubble formation (see, for example, [0037], [0044]), but Alhara does not further provide sufficient specificity to teach during a first contact period, starting with the initial contact time, reducing back pressure applied to the template along a back pressure trajectory; during the first contact period, reducing a force applied to the template along a force trajectory; during a filling period, after the contact period, holding the back pressure and the force applied to the template substantially constant.  Lu teaches a method of for improving nanoimprinting processing enabling more precise control over velocity of a contact line and height profile between the template and the substrate during imprinting (See, for example, abstract, [0036]).  Lu further teaches wherein during a first contact period, starting with the initial contact time, reducing back pressure applied to the template along a back pressure trajectory; during the first contact period, reducing a force applied to the template along a force trajectory during a filling period, after the contact period, holding the back pressure and the force applied to the template substantially constant (See, for example, [0032-0042], and  Fig 5 wherein the filling period is interpreted as corresponding to a period depicted with constant pressure and force and the first contact period is inclusive of the time period wherein both the pressure and the force are reduced by respective trajectories).  Therefore it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to have incorporated during a first contact period, starting with the initial contact time, reducing back pressure applied to the template along a back pressure trajectory; during the first contact period, reducing a force applied to the template along a force trajectory; and during a filling period, after the contact period, holding the back pressure and the force applied to the template substantially constant as such conditions would predictably provide reduced bubble formation as well as improved control over velocity of a contact line and height profile between the template and the substrate during imprinting, and since When a primary reference is silent as to a certain detail, one of ordinary skill would be motivated to consult a secondary reference which satisfies the deficiencies of the primary reference.

Additional Prior Art
Although they are not being relied upon for above rejections, the examiner is putting prior art: 
US 7360851, US 20150076724, JP2015026671 JP 2016009798; and JP 2017120930; and US 20170282439 on record as they pertain to the shaping films with a template and / or further analysis of a time series of images obtained during such imprinting film spreading.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN H EMPIE whose telephone number is (571)270-1886. The examiner can normally be reached Monday-Thursday 5:30AM - 4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Cleveland can be reached on 571-272-1418. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NATHAN H EMPIE/               Primary Examiner, Art Unit 1712